UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BARBARA B. LUMPKINS, )
Plaintiff, i
v. 3 Civil Case No. 14-00333 (RJL)
UNITED STATES GOVERNMENT, et (11., i f I L E D
Defendants. ; FEB ‘23 21115
“D. 323::lifititiiiiitgiat

MEMORANDUM OPINION
Februaryg , 2015 [Dkt. ## 6, 7, 12, 15, 21, 34, 37]

Plaintiff Barbara Lumpkins, proceeding pro se, ﬁled the instant suit against
defendants Jay C. Zainey; Susan E. Morgan; Lloyd J. Medley; Melvin Zeno; Terri F.
Love; James F. McKay III; and Dennis R. Bagneris, Sr. (the “Judicial Defendants”); the
United States Government; Bank of America, NA; chen Loan Servicing, LLC;
Louisiana Department of Justice; James B. Caldwell; Shapiro & Daigrepont, LLC; Penny
M. Daigrepont; Eva M. Simkovitz; Katharine M. Melesurgo; Lindsay M. Graham; Baker,
Donelson, Bearman, Caldwell, & Berkowitz; Kent A. Lambert; and Katie L. Dysart (the
“non-Judicial Defendants”) (all collectively, “defendants”). The claims arise out of
actions taken during the foreclosure and sale of property located at 7838 Tulsa Street,
New Orleans (“Mortgaged Property”); plaintiff alleges violations of various provisions of
federal law, the United States Constitution, and Louisiana law. See Complaint, at p.5
[Dkt. # 1]. Currently pending before the Court are ﬁve motions to dismiss, see Mot. to

Dismiss by Bagneris, Love, McKay [Dkt # 6]; Mot. to Dismiss by Baker, Donelson,

1

Bearman, Caldwell & Berkowitz, Bank of America, NA, Dysart, Lambert, and chen
Loan Servicing, LLC [Dkt. # 7]; Mot, to Dismiss by Daigrepont, Graham, Melesurgo,
Shapiro & Daigrepont, LLC, and Simkovitz [Dkt. # 12]; Mot. to Dismiss by Medley and
Zeno [Dkt. # 15]; Mot. to Dismiss by Caldwell and Louisiana Dep’t of Justice [Dkt.
# 21], a motion to set aside an entry of default, see Mot. to Set Aside Default [Dkt. # 34],
and a motion for summary judgment, see Mot. for Summary Judgment by Morgan and
Zainey [Dkt. # 37].] Because I agree with the Judicial Defendants that they are immune
from suit, and because I agree with the remaining defendants that this Court lacks
subject-matter jurisdiction to hear the case, the motions are GRANTED and the case is
DISMISSED.
FACTUAL BACKGROUND

Plaintiff s claims arise out of a successful 2011 foreclosure proceeding against
plaintiff Lumpkins and her husband (who is not a party to this case) before the Civil
District Court of the Parish of Orleans, State of Louisiana. Compl. at p.3. A judicial
foreclosure sale of the property was held on December 8, 2011, by public auction, and
defendant Bank of America was the successful bidder at the auction, and thereafter took
title by a sheriffs deed. See Mem. in Support of Mot. to Dismiss [Dkt. # 7-1] and
accompanying exhibits [Dkt. ## 7-27777—14].

Following the completion of the 2011 foreclosure proceeding, plaintiff instituted a
lawsuit in the United States District Court for the Eastern District of Louisiana on

I The United States also ﬁled a “statement of interest” requesting that the case be dismissed sua
sponte. See Civil Statement of Interest from US. Attorneys Ofﬁce [Dkt. # 18].

2

January 3, 2012, against Bank of America; Bank of America’s loan servicing agent,
Oewen; Bank of America’s foreclosure counsel, and other defendants including the
Orleans Parish Civil Sheriffs Ofﬁce, many of whom are also defendants in the present
case. See Complaint, Lumpkins v. Bank of America, No. 12-0009 (ED. La. ﬁled on Jan.
3, 2012), ECF N0. 1. In this prior federal lawsuit, plaintiff attempted to re-litigate many
of the same issues that were litigated in the state foreclosure proceeding; plaintiff
essentially alleged a wrongful seizure and sale of the mortgaged property. Id. The case
was initially assigned to Judge Zaincy and later reassigned to Judge Morgan, both of
whom are defendants in this case. See Order Reassigning Case, ﬁled April 5, 2012, ECF
No. 35. The case was ultimately dismissed for lack of subject-matter jurisdiction on
December 10, 2012 under the Rooker'uFeldman abstention doctrine. See Order and
Reasons, Lumpkins v. Bank ofAmerica, Civ. 2012 No. 0009 (ED. La. ﬁled on Dec. 10,
2012), ECF Nos. 66 and 67.

Plaintiff ﬁled the present suit on February 24, 2014, requesting as relief, inter alia,
an injunction against defendants on the basis that the foreclosure of the Mortgang
Property was improper. See Comp]. 111 51-52. Plaintiff s complaint, while largely
incomprehensible, appears to attempt to allege violations of the Federal Tort Claims Act,
28 U.S.C. § 1346(b); violations of the First, Fifth, Seventh, and Fourteenth Amendments
ofthe United States Constitution pursuant to 42 U.S.C. § 1983; a conspiracy to violate
civil rights under 42 U.S.C. §§ 1985 & 1986; violations of the Fair Credit Reporting Act
and Fair Debt Collection Practices Act, 15 U.S.C. §§ 1681 & 1692; and violations of

various provisions of state law including the Louisiana Unfair Trade and Deceptive

3

Practices Act, La. Rev. Stat. Ann. § 5121401, breach of contract, defamation, unjust
enrichment, negligence, intentional distress, and tortious interference. See Compl. 111] 51-
134.
STANDARD OF REVIEW

Although pro se complaints are liberally construed, see Haines v. Kerner, 404
US. 519, 520 (1972); United States v. Byfield, 391 F.3d 277, 281 (DC. Cir. 2004), courts
must still have jurisdiction in order to adjudicate a claim, and “the party claiming subject
matter jurisdiction . . . has the burden to demonstrate that it exists,” Khadr v. United
States, 529 F.3d 1112, 1115 (DC. Cir. 2008). On a motion to dismiss under Rule
12(b)(1), “the plaintiff bears the burden of establishing the factual predicates of
jurisdiction by a preponderance of the evidence.” Erby v. United States, 424 F. Supp. 2d
180, 182 (D.D.C. 2006) (citing, inter alia, Lujan v. Defenders of Wildlife, 504 US. 555,
561 (1992)). “[T]he plaintiff‘s factual allegations in the complaint . . . will bear closer
scrutiny in resolving a 12(b)(1) motion than in resolving a 12(b)(6) motion for failure to
state a claim.” United States ex rel. Digital Healthcare, Inc. v. Aﬂiliated Computer Servs.,
Inc, 778 F. Supp. 2d 37, 43 (D.D.C. 2011) (citation and internal quotation marks
omitted). Further, in deciding a 12(b)(1) motion, a court need not limit itself to the
complaint; rather, it “may consider such materials outside the pleadings as it deems
appropriate to resolve the question whether it has jurisdiction in the case.” Bank of

America, NA. v. FDIC, 908 F. Supp. 2d 60, 76 (D.D.C. 2012) (citation and internal

quotation marks omitted).

ANALYSIS

Judges are absolutely immune from lawsuits arising from acts taken in their
judicial capacity. See Mireles v. Waco, 502 US. 9, 11-12 (1991); Thank Vong Hoai v.
Superior Court for District of Columbia, 344 Fed. Appx. 620 (DC. Cir. 2009) (per
curiam); Sindram v. Suda, 986 F.2d 1459, 1460 (DC. Cir. 1993); see also Stump v.
Sparkman, 435 US. 349, 362 (1978) (absolute immunity applies “even if [the judge’s]
approval of [a] petition was in error”). Absolute immunity does not apply to actions
“taken in the complete absence of all jurisdiction.” Mireles, 502 U.S. at 13.

The Judicial Defendants in the instant complaint are Jay C. Zainey; Susan E.
Morgan; Lloyd J. Medley; Melvin Zeno; Terri F. Love; James F. McKay HI; and Dennis
R. Bagneris, Sr. Plaintiff alleges that the Judicial Defendants denied her access to a trial
by jury by refusing, or failing, to issue rulings in her favor, and asserts, Without
elaboration, that these acts violated multiple federal statutes and the US. Constitution.
Compl. at pp.7-11 (“Defendant, Jay C. Zainey and Susan E. Morgan prevented plaintiff
from prosecuting her claims and issues in United States District Court . . .”) id. at 11 30
(“proof of payment of the mortgage disregarded by Judge Medley”). Nowhere does
plaintiff allege, even in a conclusory fashion, that any of the Judicial Defendants acted
“in the complete absence of all jurisdiction.” See Mireles, 502 US. at 13. In fact, the
alleged actions of the Judicial Defendants in this case fall squarely within the jurisdiction
of those courts and the ofﬁcial duties of the sitting judges. See Stump, 435 US. at 362
(“T]he factors determining whether an act by a judge is a ‘judicial’ one relate to the

nature of the act itself, i.e., whether it is a function normally performed by a judge, and to

5

the expectations of the parties, i.e., whether they dealt with the judge in his judicial
capacity”); Burns v. Reed, 500 US. 478, 492 (1991) (“[T]he issuance ofa search warrant
is unquestionably a judicial actH”). Accordingly, the claims against the Judicial
Defendants must, and will be, dismissed on the basis that those defendants are immune.
As to the remaining defendants, this Court lacks subject-matter jurisdiction to hear
plaintiff’s suit because, in effect, it challenges a state court judgment. Under the Rooker—
Feldman abstention doctrine, the Supreme Court has made it very clear that “a party
losing in state court is barred from seeking what in substance would be appellate review
of the state judgment in a United States district court, based on the losing party's claim
that the state judgment itself violates the loser's federal rights.” Johnson v. De Grandy,
512 US. 997, 1005—06 (1994) (citing Rooker v. Fidelity Trust Co, 263 US. 413 (1923),
and Dist. ofColumbia Court oprpeals v. Feldman, 460 US. 462 (1983)); see also Gray
v. Poole, 275 F.3d 1113, 1119 (DC. Cir. 2002) (“The Rooker—Feldman doctrine prevents
lower federal courts from hearing cases that amount to the functional equivalent of an
appeal from a state court”). Indeed. the Supreme Court recently clariﬁed further that
federal district courts lack subject matter jurisdiction over “cases brought by state-court
losers complaining of injuries caused by state—court judgments rendered before the
district court proceedings commenced and inviting district court review and rejection of
thosejudgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp, 544 US. 280, 284,
125 S. Ct. 1517, 161 L. Ed. 2d 454 (2005). In particular, district courts lack authority to
either (1) “review ﬁnal judgments ofa state court in judicial proceedings,” Feldman, 460

US. at 482, or (2) decide federal constitutional claims that are “so “inextricably

6

intertwined’ with a state court decision that ‘the district court is in essence being called
upon to review the state-court decision,’ ” Stanton v. Dist. of Columbia Court of Appeals,
127 F.3d 72, 75 (D.C.Cir.1997) (quoting Feldman, 460 US. at 483-84 n. 16).

The Rooker—Feldman doctrine applies to the instant case because plaintiff
effectively seeks to collaterally attack the state court foreclosure proceeding that resulted
in the sale of the Mortgaged Property to defendant Bank of America. That plaintiff
presents such a challenge is apparent from the complaint, which, although unintelligible
in many respects, alleges that the foreclosure “constitutes a violation of her rights,” that
defendants acted in concert to take away her primary residence, and seeks as relief an
injunction that would prevent “all defendants, agents and representatives and government
entities from evicting occupants.” C ompl. W 51-52, 96, 140. Moreover, all of her
various claims are “inextricably intertwined” with this state court judgment and the
foreclosure; they do not present any independent claim. See Hunter v. US. Bank Nat’l
Ass’n, 698 F. Supp. 2d 94, 99~100 (D.D.C. 2010) (Rooker—Feldman doctrine applied
where plaintiffs claim was “based entirely on the alleged impropriety of the foreclosure”
because all of the alleged injuries stemmed from the foreclosure and plaintiff explicitly
sought a judgment that would have effectively modiﬁed the state court's judgment of

foreclosure).2 As such, this case is quite similar to numerous decisions in this district

barring, under Rocker—Feldman, claims challenging the results of state court judicial

 

2 The conclusion here that there is no subject—matter jurisdiction is further supported by the fact
that plaintiff’ s claims in Louisiana federal court, which were nearly identical to the claims

brought here, were likewise dismissed under the RookerﬁFeldman doctrine. See Order and
Reasons, Lumpkins v. Bank ofAmerica, No. 12—0009 (ED. La. Dec. 10, 2012), ECF No. 66.

7

foreclosure actions. See T 0th v. Wells Fargo Bank, NA, No. 13—1211, 2014 WL
2993575, at *2 (D.D.C. July 3, 2014); Fontairze v. Bank ofAmerica, N.A., No. 13—1638, ——
—F. Supp. 2d —, —, 2014 WL 1999532, at *2 (D.D.C. May 16, 2014); Silva v.
Wells Fargo Bank, NA, No. 14—273. 2014 WL 905447, at *2 (D.D.C. Mar. 10, 2014);
Glaviano v. JP Morgan Chase Bank, NA, No. 13—2049, 2013 WL 6823122, at *2
(D.D.C. Dec. 27, 2013); Hunter, 698 F. Supp. 2d at 99—100; Tremel v. Bierman &
Geesing, L.L.C., 251 F. Supp. 2d 40, 4446 (D.D.C.2003). Consequently, I conclude that
the Rooker—Feldman doctrine applies to this case and, as such, this Court lacks

jurisdiction to proceed further.3

CONCLUSION

Thus, for all of the foregoing reasons, defendants” motions to dismiss are
GRANTED, and this case is DISMISSED with prejudice on the basis of judicial
immunity and for lack ofsubject-matter jurisdiction. A separate Order consistent with

this decision accompanies this Memorandum Opinion.

 

 

RICHARD .\L ON
United States District Judge

 

3 To the extent plaintiff goes beyond challenging actions taken in the state court foreclosure
proceeding and alleges challenges to actions taken in federal court in the Eastern District of
Louisiana, this Court does not have jurisdiction to review those federal court actions either. See
Moore v. US. Dist. Courtfor Dist. ofAriz., No. 10-0434, 2010 WL 1005757, at *1 (D.D.C. Mar.
16, 2010) (“The powers conferred on the federal district courts do not include the power to
review the decisions of other district courts or to force other district courts to act”).

8